Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 1 of 25 PageID #: 9547



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------x
 GOVERNMENT EMPLOYEES INSURANCE
 COMPANY, GEICO INDEMNITY COMPANY,
 GEICO GENERAL INSURANCE COMPANY,
 and GEICO CASUALITY COMPANY,

                           Plaintiffs,                        MEMORANDUM AND ORDER
                                                              17-CV-2802
         - against -


 IGOR MAYZENBERG,
 MINGMEN ACUPUNCTURE SERVICES, P.C.,
 SANLI ACUPUNCTURE, P.C.,
 LAOGONG ACUPUNCTURE, P.C.,
 IGOR DOVMAN, and
 TAMILLA DOVMAN a/k/a TAMILLA KHANUKAYEV,

                            Defendants.
 ---------------------------------------------------------x
 GLASSER, Senior United States District Judge:

         Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company,

 GEICO General Insurance Company, and GEICO Casualty Company (collectively, “GEICO” or

 “Plaintiffs”) brought this declaratory judgment, fraud, and unjust enrichment action against

 Defendants Igor Mayzenberg (“Mayzenberg”), Mingmen Acupuncture Services, P.C.

 (“Mingmen”), Sanli Acupuncture, P.C. (“Sanli”), Laogong Acupuncture, P.C. (“Laogong”), Igor

 Dovman (“I. Dovman”), and Tamila Dovman (“T. Dovman” and collectively with I. Dovman, “the

 Dovmans”), (collectively “Defendants”). Pending now before this Court is GEICO’s motion (1)

 to stay all pending and future No-Fault insurance collections arbitrations before the American

 Arbitration Association (2) to stay all pending and future No-Fault collections lawsuits in New

 York state courts, and (3) directing attachment of Defendants’ property up to the amount of

 $1,458,000.00 and directing Defendants to disclose the identity of all real property, bank accounts,



                                                          1
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 2 of 25 PageID #: 9548



 brokerage accounts, accounts receivable, cash, stocks, bonds, motor vehicles, and boats in which

 they have any interest, as well as any debts owed to Defendants by any party. (ECF No. 51). For

 the reasons explained below, GEICO’s motion is GRANTED IN PART AND DENIED IN

 PART.

                                        BACKGROUND

    I.       The Parties

          GEICO is an insurance company authorized to conduct business and issue automobile

 insurance policies in the State of New York. (Amended Complaint (“Am. Compl.”) ¶ 12).

 Mayzenberg is a licensed acupuncturist and owns Mingmen, Sanli, and Laogong, professional

 acupuncture corporations in Brooklyn.      (Id. at ¶ 13-16).    Mingmen currently administers

 acupuncture services, but Laogong was officially dissolved in 2010 and Sanli has not treated

 patients since 2011. (Id. at ¶¶ 16, 93). The Dovmans are both unlicensed laypersons who reside

 in Brooklyn and own various shell entities that allegedly provide advertising, marketing, and

 consulting services to Mingmen. (Id. at ¶¶ 17-18).

    II.      New York’s No-Fault Insurance Laws

          New York’s No-Fault Insurance laws are designed to ensure prompt compensation for

 losses incurred by accident victims without regard to fault or negligence, to reduce the burden on

 the courts, and to provide substantial premium savings to New York motorists. Allstate Ins. Co.

 v. Mun, 751 F.3d 94, 99 (2d Cir. 2014). Under New York’s Comprehensive Motor Vehicle

 Insurance Reparations Act (N.Y. Ins. Law §§ 5101, et seq.) and the regulations promulgated

 pursuant thereto (11 N.Y.C.R.R. §§ 65, et seq.), (collectively “No-Fault Insurance Laws”),

 automobile insurers are required to provide Personal Injury Protection Benefits (“No-Fault

 Benefits”) up to $50,000.00 per insured for necessary expenses incurred for healthcare goods and



                                                 2
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 3 of 25 PageID #: 9549



 services, including physician services, chiropractic services, physical therapy services, and

 acupuncture services.

        Insureds can assign their No-Fault Benefits rights to health care service providers. Those

 providers can then submit claims directly to the insurance company and receive payment for

 medically necessary services. 11 N.Y.C.R.R. § 65-3.11(a). Insurers must pay or deny those claims

 within 30 calendar days after a claim is submitted and failure to comply with this requirement

 precludes the insurer from raising most defenses, including fraud and lack of medical necessity.

 N.Y. Ins. Law § 5106(a); Presbyterian Hosp. v. Maryland Cas. Co., 683 N.Y.2d 274, 289, 683

 N.E.2d 1, 660 N.Y.S.2d 536 (1997).

        Insurers must also provide claimants the opportunity to arbitrate any dispute involving the

 insurer’s liability to pay a claim and as a result, every automobile insurance contract contains a

 boilerplate arbitration clause. N.Y. Ins. Law § 5106(b). Those arbitrations are “special expedited”

 proceedings, where no oral arguments are heard, virtually no defenses are permitted, and discovery

 is limited or non-existent. See generally 11 N.Y.C.R.R. § 65-4.5; see also Mun, 751 F.3d at 99.

 A stenographic record of the arbitration proceedings is not required, 11 N.Y.C.R.R. § 65-

 4.5(b)(2)(k)(1), and all No-Fault arbitrators are “appointed by, and serve at the pleasure of, the

 superintendent” of insurance. 11 N.Y.C.R.R. § 65-4.5(b)(2)(d)(3). Multiple arbitration disputes

 can be consolidated, but only where practical and only if the claims arise out of the same accident.

 11 N.Y.C.R.R. § 65-4.5(b)(2)(c).

        A healthcare service provider is not eligible to collect No-Fault Benefits if it is unlawfully

 incorporated or “fails to meet any applicable New York State or local licensing requirement

 necessary to perform such service in New York . . . .” N.Y.C.R.R. § 65-3.16(a)(12). These

 eligibility requirements were promulgated “to combat rapidly growing incidences of fraud in the



                                                  3
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 4 of 25 PageID #: 9550



 no-fault regime.” State Farm Mut. Auto. Ins. Co. v. Mallela, 4 N.Y.3d 313, 320 n.2, 827 N.E.2d

 758, 794 N.Y.S.2d 700 (2005). To be eligible for benefits, a medical services corporation (1) must

 be owned by a physician who actually engages in the practice of medicine through that corporation,

 N.Y. Bus. Corp. Law § 1508, (2) may not bill for services provided by physicians who are not

 employees of the corporation, such as independent contractors, 11 N.Y.C.R.R. §65-3.11(a), and

 (3) may not pay kickbacks to third parties for the referral of insureds. 8 N.Y.C.R.R. § 29.1(4); see

 also Gov’t Employees Ins. Co. v. Badia, No. 13-CV-1720 (CBA), 2015 WL 1258218, at *9

 (E.D.N.Y. 2015). The claim forms submitted by the providers contain the following warning:

           Any person who knowingly and with intent to defraud any insurance company or
           other person files an application for insurance or statement of claim containing any
           materially false information, or conceals for the purpose of misleading, information
           concerning any fact material thereto, commits a fraudulent insurance act, which is
           a crime . . . .

 N.Y. Ins. Law § 403(d).

    III.      The Dispute

           GEICO alleges that Defendants implemented a fraudulent scheme where Mingmen and

 Sanli billed GEICO for millions of dollars’ worth of acupuncture services that they were not

 eligible to receive. Specifically, Mayzenberg used Sanli and Laogong to pay kickbacks to the

 Dovman shell entities in exchange for their referral of insureds to Mingmen, who then hired

 independent contractors to perform medically unnecessary acupuncture services to accident

 victims. Mingmen then submitted claims to GEICO for reimbursement of No-Fault Benefits under

 New York’s No-Fault Insurance Laws. (Am. Compl. ¶¶ 1-11).

           GEICO claims it paid or denied all of Defendants’ claims within the required 30 days, but

 that it did not discover that the claims they paid were fraudulent until shortly before it filed the

 Complaint in this action. (Am. Compl. ¶¶ 195-98). In the meantime, Defendants have commenced



                                                    4
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 5 of 25 PageID #: 9551



 over 180 No-Fault arbitration proceedings before the American Arbitration Association (“AAA”)

 and over 500 lawsuits in state courts for unpaid claims. GEICO commenced this action on May

 9, 2017 seeking to claw-back $622,000.00 it already paid to Defendants and a declaratory

 judgment that it is not obligated to pay $2,705,000.00 to Mingmen for unpaid fraudulent claims.

 (ECF No. 1). On May 14, 2018, GEICO filed this motion for a preliminary injunction, pending

 the disposition of its motion for a declaratory judgment: (1) to stay all pending and future No-Fault

 collection arbitrations before the AAA; (2) to stay all pending and future No-Fault collection

 lawsuits in New York state courts; and (3) directing attachment of Defendants’ property up to the

 amount of $1,458,000.00, and directing them to disclose the identity of all real property, bank

 accounts, brokerage accounts, accounts receivable, cash, stocks, bonds, motor vehicles, and boats

 in which they have any interest, as well as any debts owed to Defendants by any party. (ECF No.

 51).

                                           DISCUSSION

        Rule 65 of the Federal Rules of Civil Procedure provides the standard for obtaining a

 preliminary injunction. Before the Court can addresses whether GEICO meets that standard, it

 will first address whether it has the power to grant the injunctions.

   I.   Stay of All Pending and Future No-Fault Collection Arbitrations

        GEICO argues that the Court should temporarily stay Defendants’ No-Fault collection

 arbitrations because other courts in this District have done so in similar circumstances. However,

 the question of whether a federal district court has the power to stay and enjoin private arbitration

 proceedings when there is a valid agreement to arbitrate is an open one in the Second Circuit. In

 re American Express Fin. Advisors Sec. Litig., 672 F.3d 113 (2d Cir. 2011) (staying No-Fault

 arbitrations, but limiting its holding to the effect of a class-action settlement on a class member’s



                                                   5
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 6 of 25 PageID #: 9552



 preexisting right to arbitrate settled claims). There are valid agreements to arbitrate here because,

 as discussed above, they are required by statute. N.Y. Ins. Law § 5106(b); 11 N.Y.C.R.R. §§ 65-

 4.1, et seq.

         Under the Federal Arbitration Act, “[a] written provision in any . . . contract evidencing a

 transaction involving commerce to settle by arbitration a controversy thereafter arising out of such

 contract . . . shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or

 in equity for the revocation of any contract.” 9 U.S.C. § 2. However, the Supreme Court has

 “applied the presumption favoring arbitration . . . only where it reflects . . . a judicial conclusion

 that arbitration of a particular dispute is what the parties intended because their express agreement

 to arbitrate was validly formed and . . . is legally enforceable and best construed to encompass the

 dispute.” Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 289 (2010). The purpose of

 the Federal Arbitration Act is “not to mandate the arbitration of all claims, but merely the

 enforcement . . . of privately negotiated arbitration agreements.” Volt Info. Scis., Inc. v. Bd. of

 Trustees of Leland Stanford Junior Univ., 489 U.S. 468, 472 (1989) (internal quotations omitted).

 Generally, the Act prevents federal district courts from enjoining private arbitrations where an

 arbitration clause is present in the governing contract. But the question here is whether the Act

 applies to an arbitration clause that is only present in the contract because it is required to be by

 law. The Court has visited this issue before in the context of waiver, and held that New York law

 rather than the Federal Arbitration Act applied because the party’s “right to arbitrate [was] a

 creation of state no-fault law” and the party “presented no evidence that the [] insurance contracts

 bargained for the right to arbitrate affirmative fraud claims through their private agreements.”

 Liberty Mut. Ins. Co. v. Excel Imaging, P.C., 879 F. Supp. 2d 243, 263 (E.D.N.Y. 2012); see also




                                                   6
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 7 of 25 PageID #: 9553



 Gov't Employees Ins. Co. v. Five Boro Psychological Servs., P.C., 939 F. Supp. 2d 208, 218

 (E.D.N.Y. 2013).

        The legislative history of the Act is telling and favors denying application of the Federal

 Arbitration Act in these circumstances. Congress found that “[m]andatory arbitration undermines

 the development of public law because there is inadequate transparency and inadequate judicial

 review of arbitrators’ decisions” and noted “[a]rbitration can be an acceptable alternative when

 consent to the arbitration is truly voluntary, and occurs after the dispute arises.” 2017 CONG. U.S.

 S. 2591 (emphasis added). The mandatory arbitration clause in GEICO’s policies, prescribed by

 Section 5106(b) of New York Insurance Law, does not result in arbitrations that are “truly

 voluntary” because it is mandated by statute and not by voluntary agreement of the parties.

 Further, unlike a bargained-for arbitration clause, the parties here are not permitted to choose

 where the arbitrations take place, who will serve as the arbitrators, or any other procedural

 components of the arbitration. N.Y. Comp. Codes R. & Regs. tit. 11, § 65-4.5.

        The involuntary agreement to arbitrate notwithstanding, the Court has a strong interest in

 judicial economy. This Court has granted a temporary stay of pending and future No-Fault

 arbitrations for that reason. In Allstate Insurance Company v. Elzanaty, 929 F. Supp. 2d 199, 220

 (E.D.N.Y. 2013), the Court held:

        [i]t would severely threaten any judgment of this Court to have pending arbitrations
        or future arbitrations result in inconsistent rulings with regard to [Defendant’s]
        eligibility for reimbursement of No-Fault insurance payments. The Court is fully
        aware that piecemeal litigation and inefficiency are at times unavoidable, especially
        in light of the FAA’s strong mandate that contractual arbitration rights be respected.
        However, if these rights are delayed, rather than effectively terminated, the Court
        believes that a stay is the most appropriate solution here in order to avoid the large
        volume of arbitrations and inconsistent judgments that are gradually culminating in
        a procedural and substantive train wreck . . . . [U]nder the complicated procedural
        facts of this case, it cannot be said that the drafters of § 5106(b) intended or that the
        notions underlying the FAA permit the haphazard and contradictory concurrent
        flow of litigation and arbitration that appears here.

                                                   7
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 8 of 25 PageID #: 9554




 See also Liberty Mut. Ins. Co. v. Excel Imaging, P.C., 879 F. Supp. 2d 243, 264 (E.D.N.Y. 2012)

 (reasoning “[p]ermitting these individual claims to proceed to arbitration while [plaintiffs’] claim

 for a declaratory judgment remains pending in this court puts the plaintiffs at significant risk of

 multiple judgments that may be inconsistent with the ultimate decision in this case. In the interests

 of judicial economy, arbitration of such unpaid claims is stayed pending a decision in the present

 case.”); see also Allstate Ins. Co. v. Tvildiani, No. 14-CV-732 (SJ), 2015 WL 13048729, at *1

 (E.D.N.Y. Apr. 14, 2015) (reasoning “[l]itigating hundreds of arbitrations concurrent to this

 litigation would be inefficient and unwise.”). The same reasoning applies here. If GEICO prevails

 on its declaratory judgment claim, it will be forced to institute over 180 separate lawsuits to vacate

 the arbitration awards,1 only increasing the burden on New York state courts, costs for all parties

 involved in this action, and premiums for insureds.

           Accordingly, the Court finds that it would frustrate the purposes of the Federal Arbitration

 Act and judicial economy if the Act is interpreted to preclude the Court from enjoining Defendants’

 No-Fault collection arbitrations.

     II.   Injunctive Relief is Warranted under Rule 65

           When determining whether to stay No-Fault collection arbitrations, courts look to the

 preliminary injunction standard. Elzanaty, 929 F. Supp. 2d at 217. Because the Court finds it has




 1
   The No-Fault Insurance Law provides that “[t]he award of a master arbitrator shall be binding
 except for the grounds for review set forth in article seventy-five of the civil practice law and rules
 . . . .” N.Y. Ins. Law § 5106(c). The New York Civil Practice Law and Rules provide that an
 arbitration award shall be vacated if the court finds “corruption, fraud or misconduct in procuring
 the award.” N.Y. C.P.L.R. § 7511(b). It is also worth noting that Federal Arbitration Act provides
 that federal district courts may “make an order vacating [an arbitration] award upon the application
 of any party to the arbitration – (1) where the award was procured by corruption, fraud, or undue
 means . . . .” 9 U.S.C. § 10.


                                                    8
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 9 of 25 PageID #: 9555



 the power to temporarily stay pending and future private arbitration proceedings before the AAA,

 the Court will now determine whether GEICO has satisfied the requirements under Federal Rule

 of Civil Procedure 65 to warrant such an injunction.

             a. Standard for Injunctive Relief

          To prevail on a claim for injunctive relief, Plaintiffs must show “(1) irreparable harm absent

 the injunctive relief and (2) either (a) a likelihood of success on the merits or (b) sufficiently serious

 questions going to the merits to make them a fair ground for litigation and a balance of hardships

 tipping decidedly toward the party requesting the preliminary relief.” Jackson Dairy, Inc. v. H. P.

 Hood & Sons, Inc., 596 F.2d 70, 72 (2d Cir. 1979).

          The “showing of irreparable harm is perhaps the single most important prerequisite for the

 issuance of a preliminary injunction, and the moving party must show that injury is likely before

 the other requirements for an injunction will be considered.” Elzanaty, 929 F. Supp. 2d at 221

 (quoting Kamerling v. Massanari, 295 F.3d 206, 214 (2d Cir. 2002)). Irreparable harm occurs

 where “remedies available at law, such as monetary damages, are inadequate to compensate” the

 plaintiff for its injury. Salinger v. Colting, 607 F.3d 68, 80 (2d Cir. 2010). The irreparable harm

 must be “not remote or speculative but . . . actual and imminent.” Jackson Dairy, Inc., 596 F.2d

 at 72.

          GEICO claims it has a “virtual certainty of success in this action.” While the Court does

 not decide at this stage that GEICO has a “virtual certainty of success,” we need not find with

 “absolute certainty” that GEICO will succeed on the merits of its claims. Wali v. Coughlin, 754

 F.2d 1015, 1025 (2d Cir. 1985), overruled on other grounds, O’Lone v. Estate of Shabazz, 482

 U.S. 342 (1987). For the reasons explained below, the Court finds that GEICO has established




                                                     9
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 10 of 25 PageID #: 9556



  that it will suffer irreparable harm absent an injunction to stay all pending and future arbitration

  proceedings and it has a likelihood of success on the merits of its declaratory judgment claim.

             b. Irreparable Harm

         GEICO primarily relies on this Court’s decision in Elzanaty that multiple inconsistent

  arbitration awards that will be inconsistent with this Court’s declaratory judgment ruling will cause

  GEICO irreparable harm. Elzanaty, 929 F. Supp. at 222. If this Court finds that Defendants are

  ineligible for reimbursement on their unpaid claims, an award won by Defendants in arbitration

  will not be enforceable. Id. at 221. While it is true that “[m]ere litigation expense, even substantial

  and unrecoupable cost, does not constitute irreparable injury,” Martin, 680 F.Supp. at 621, money,

  time, and resources spent arbitrating these claims are not the only potential injuries here. The

  concern is that allowing over 180 arbitrations to be heard by a mix of arbitrators, each of whom

  will likely come to their own independent and contradictory conclusions that may be rendered

  ineffective by this Court, will result in harm to GEICO from which it cannot recover. Elzanaty,

  929 F. Supp. at 222.

         Defendants’ reliance on the Second Circuit’s opinion in Allstate Insurance Co. v. Harvey

  Family Chiropractic, 677 Fed. Appx. 716 (2d Cir. 2017), is misplaced. The court in that case held

  that “the mere injuries . . . in terms of money, time, and energy necessarily expended absent a stay

  of ongoing state court and arbitration proceedings are not enough to establish irreparable harm.”

  Harvey Family Chiropractic, 677 Fed. Appx. At *4-5. Rather it is the inconsistency to which

  hundreds of arbitrations will inevitably give rise, the frustration of the declaratory judgment relief

  for which GEICO is likely to succeed on the merits, and the resources spent vacating hundreds of

  arbitration awards that satisfies the irreparable harm prong of the preliminary injunction standard.

  In any event, the decision in Harvey Family Chiropractic was a summary order and has no



                                                    10
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 11 of 25 PageID #: 9557



  precedential effect. AHW Inv. P’ship v. Citigroup Inc., 806 F.3d 695, fn. 5 (2d Cir. 2015) (“The

  rationale underlying the Rule is that such orders, being summary, frequently do not set out the

  factual background of the case in enough detail to disclose whether its facts are sufficiently similar

  to those of a subsequent unrelated case to make our summary ruling applicable to the new case.”);

  see also Government Employees Insurance Co. v. Strutsovskiy, No. 12-cv-330 (LJV), 2017 WL

  4837584, at *7 (W.D.N.Y. 2017) (staying all No-Fault collection arbitrations pending the

  resolution of GEICO’s declaratory judgment action and rejecting the summary order in Harvey

  Family Chiropractic).

         GEICO also argues that “expedited no-fault arbitration is simply not the appropriate venue

  to litigate large-scale, complex fraud allegations involving thousands of claims over the course of

  several years.” The Court agrees. Section 5106(a) of the New York Insurance law provides that

  no-fault insurance benefit payments are overdue if “not paid within thirty days after the claimant

  supplies proof of the fact and amount of loss sustained.” Section 5106(b) provides an arbitration

  right only in a “dispute involving the insurer’s liability to pay first party benefits . . . the amount

  thereof or any other matter which may arise pursuant to subsection (a) of this section.” The Second

  Circuit in Allstate Insurance Co. v. Mun addressed the linkage between the 30-day reimbursement

  process in subsection (a) and the arbitration right in subsection (b). 751 F.3d at 99. Subsection

  (a) defines when insurance companies must pay claims; subsection (b) makes arbitrations available

  for disputes stemming from those claims. Id. The two sections “work together ‘to create a simple,

  efficient system that . . . provide[s] prompt compensation to accident victims without regard to

  fault, and in that way reduce[s] costs for both courts and insureds.’” Id. (citing State Farm Mut.

  Auto Ins. Co. v. Mallela, 372 F.3d 500, 502 (2d Cir. 2004)). As a result, New York’s arbitration

  process for No-Fault coverage is a “special expedited,” simple affair designed to work as quickly



                                                    11
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 12 of 25 PageID #: 9558



  as possible. See N.Y. Comp. Codes R. & Regs. tit. 11, § 65-4.5 (prescribing the no-fault arbitration

  forum procedure). For example, discovery is limited or non-existent and the insurance companies

  are essentially defenseless. Mun, 751 F.3d at 99; N.Y. Ins. Law § 5106(b) (“The expedited

  eligibility hearing option shall be a forum for eligibility disputes only, and shall not include the

  submission of any particular bill, payment or claim for any specific benefit for adjudication, nor

  shall it consider any other defense to payment.”) (emphasis added); see also Strutsovskiy, 2017

  WL 4837584, at * 3 (noting that the failure to comply with the 30-day “pay or deny” requirement

  under the no-fault laws precludes the insurer from raising most defenses, including lack of medical

  necessity). As a result, complex fraud and RICO claims, discovered and matured years after the

  providers were fully reimbursed, cannot be shoehorned into this system. Mun, 751 F.3d at 99.

  The Court agrees that doing so here would cause irreparable harm to GEICO which cannot be

  compensated by any monetary award.

             c.   Likelihood of Success on the Merits

         GEICO seeks a preliminary injunction pending the resolution of its declaratory judgment

  claim only. Therefore, the Court need not venture into the complicated nature of its RICO and

  common law fraud claims.2 A declaratory judgment action is ripe for adjudication where “there is

  a substantial controversy, between parties having adverse legal interests, of sufficient immediacy

  and reality to warrant the issuance of a declaratory judgment.” Duane Reade, Inc., v. St. Paul Fire

  and Marine Ins. Co., 411 F.3d 384, 388 (2d Cir. 2005). A District Court must ask: (1) whether the

  declaratory judgment will serve a useful purpose in clarifying or settling the legal issues involved;




  2
   The Court will determine below whether GEICO has established a probability of success on the
  merits of its civil RICO claims for purposes of its attachment request.
                                                   12
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 13 of 25 PageID #: 9559



  and (2) whether the judgment would finalize the controversy and offer relief from uncertainty. Id.

  The Court answers both questions in the affirmative.

         GEICO seeks a declaratory judgment that Defendants are ineligible for reimbursement of

  claims submitted to it because (1) the acupuncture services were not medically necessary and were

  provided pursuant to pre-determined fraudulent protocols designed solely to enrich Defendants,

  rather than to treat or otherwise benefit the insureds; (2) Defendants engaged in a scheme to

  defraud GEICO using unlawful fee-splitting, kickback, and referral arrangements with unlicensed

  persons in violation of New York law; (3) Defendants intentionally and fraudulently

  misrepresented and exaggerated the level of services purportedly provided in order to inflate the

  charges submitted to GEICO; and (4) the services were performed by independent contractors

  rather than employees of Mingmen or Sanli.

         Under New York’s No-Fault Insurance Laws, the Court need only find that one of the

  above allegations is true to conclude that Defendants are ineligible to receive reimbursement for

  No-Fault Benefits. For example, if the Court finds that Defendants were engaged in fee-splitting,

  kickback, and referral arrangements, that alone would disqualify Defendants from reimbursement.

  The Court finds that GEICO has shown more than a likelihood of success on that allegation.

         GEICO alleges that Mayzenberg conspired with the Dovmans and others to send a steady

  stream of patients through illegal fee-splitting, kickback, and referral arrangements. After a review

  of the Amended Complaint, the Exhibits submitted with this motion, and Mayzenberg’s testimony,

  the Court concludes that there is more than a likelihood of proving that this is true. Mayzenberg

  testified that he knew very little, if anything at all, about the Dovman shell companies that he used

  for “advertising” and “marketing” services. He did not know the names of the companies, where

  they were located, or whether they had online websites. He did not have their phone numbers and



                                                   13
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 14 of 25 PageID #: 9560



  did not remember ever meeting anyone who worked for them. Significantly, he did not even know

  what type of advertising and marketing services were provided to him other than “flyers,” which

  he did not have copies of, and ads in newspapers which he could not name. What is more, Sanli

  paid for these advertising services on behalf of Mingmen even though Mingmen received the

  benefit of the stream of patients and Sanli has not treated a patient since 2011. When asked why

  he would pay a company named “Garbage Removal” for advertising and marketing services,

  Mayzenberg testified “[i]f garbage removal company can find people in garbage there, and sends

  them to the clinic, I don’t care how garbage company is called.” The Court would expect the

  owner of a medical facility to at least have a point of contact with its advertising and marketing

  services and to know how its facility was being marketed or advertised.

         Further, there are numerous checks that were made from Sanli and Laogong’s accounts to

  the Dovman shell entities and were signed by Mayzenberg. When I. Dovman was asked whether

  the payments from Sanli and Laogong were kickbacks in exchange for patient referrals, he invoked

  his Fifth Amendment protection against self-incrimination.         In fact, he invoked the Fifth

  Amendment in response to every single question at his deposition. U.S. v. Nagelberg, 772 F. Supp.

  120, 123 (E.D.N.Y. 1991) (“It is well-established that the Fifth Amendment privilege against self-

  incrimination may be invoked in a civil proceeding. If it is, the trier of fact is permitted to draw

  an adverse inference from the invocation.”) (internal citations omitted); see also Libutti v. U.S.,

  107 F.3d 110, 121 (2d Cir. 1997) (regarding the weight to accord an adverse inference, “[s]ilence

  is often evidence of the most persuasive character.”).

         As noted above, a health care provider is ineligible for No-Fault Benefits “if the provider

  fails to meet any applicable New York State or local licensing requirement necessary to perform

  such services . . . .” 11 N.Y.C.R.R. § 65-3.16(a)(12). New York Education Law prohibits a medical



                                                  14
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 15 of 25 PageID #: 9561



  professional corporation from “directly or indirectly offering [or] giving . . . any fee or other

  consideration to or from a third party for the referral of a patient . . . in the connection with the

  performance of professional services.”       8 N.Y.C.R.R. § 29.1.       “If a medical professional

  corporation engages in this unprofessional conduct, it is rendered ineligible for a requested no-

  fault reimbursement by virtue of 11 N.Y.C.R.R. § 65-3.16(a)(12).” Badia, 2015 WL 1258218, at

  *9. Accordingly, because the Court finds that Mayzenberg, through his professional corporations,

  paid the Dovmans for the referral of patients in connection with the performance of acupuncture

  services, there is a likelihood of success on the merits of GEICO’s declaratory judgment claim.

             d. Balance of the Equities

         Because the Court finds that GEICO has established a likelihood of success on the merits

  of its declaratory judgment claim, the Court need not balance the hardships in accordance with

  Federal Rule of Civil Procedure 65. Nevertheless, it is worth noting that it is obviously more

  efficient and beneficial for Defendants if all of their claims are resolved in one action, rather than

  in hundreds of different proceedings. What is more, if Defendants prevail in this action, they are

  entitled to statutory interest on their unpaid claims. This Court has recognized that “[a]llegations

  of fraud on our health care system generally, and even the specific Civil RICO scheme alleged in

  the complaint, have become too common. There have been dozens of cases brought in this district

  alleging the same misuse of New York's No-Fault Insurance law. Justice would be better

  administered with the fewest number of fora hearing the issues presented herein.” Allstate Ins.

  Co. v. Tvildiani, No. 14-CV-7328 (SJ), 2015 WL 13048729, at *1 (E.D.N.Y. Apr. 14, 2015).

  Accordingly, GEICO’s motion to stay pending and future No-Fault arbitrations is granted.




                                                   15
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 16 of 25 PageID #: 9562



  III.   Stay of Pending No-Fault Collection Litigation in State Courts

         GEICO argues that the Court should stay over 500 pending lawsuits commenced by

  Defendants in New York state courts for the collection of unpaid claims. The All Writs Act enables

  a federal court to “issue all writs necessary or appropriate in aid of their respective jurisdictions

  and agreeable to the usages and principles of law.” 28 U.S.C. § 1651. However, GEICO correctly

  notes that the Anti-Injunction Act limits the authority of federal district courts to enjoin pending,

  previously filed state court proceedings. 28 U.S.C.A. § 2283. The Act only permits federal courts

  to enjoin those proceedings in three specific circumstances, namely, where the injunction (1) is

  expressly authorized by Congress; (2) is necessary in aid of the federal court’s jurisdiction; or (3)

  is necessary to protect or effectuate the federal court’s judgment. Id. GEICO argues that the

  second exception applies here.

         The Supreme Court has explained that the “necessary in aid of the federal court’s

  jurisdiction” exception to the Anti-Injunction Act means injunctions may be issued where

  “necessary to prevent a state court from so interfering with a federal court’s consideration or

  disposition of a case as to seriously impair the federal court’s flexibility and authority to decide

  that case.” Atlantic Coast Line R. Co. v. Bhd. of Locomotive Eng’rs, 398 U.S. 281, 295 (1970);

  see also Martin H. Redish, The Anti-Injunction Statute Reconsidered, 44 U. CHI. L. REV. 717, 754

  (1977) (the “necessary in aid of jurisdiction” exception should be construed “to empower the

  federal court to enjoin a concurrent state proceeding that might render the exercise of the federal

  court’s jurisdiction nugatory.”). This exception is only applicable where, as here, the federal action

  has yet to go to final judgment. In re Baldwin-United Corp. (Single Premium Deferred Annuities

  Ins. Litig.), 770 F.2d 328, 337 (2d Cir. 1985). The mere existence of a parallel action in state court

  does not rise to the level of interference with federal jurisdiction necessary to permit injunctive



                                                   16
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 17 of 25 PageID #: 9563



  relief under the “necessary in aid of” exception. In re Baldwin-United Corp., 770 F.2d at 336; see

  also Lou v. Belzberg, 834 F.2d 730, 740 (9th Cir. 1987).

         While the Supreme Court admitted that the phrase “necessary in aid of” is broad, it has

  concluded that the exception “implies something similar to the concept of injunctions to ‘protect

  or effectuate’ judgments.” Atl. Coast Line R. Co. v. Bhd. of Locomotive Eng’rs, 398 U.S. 281, 295

  (1970). Further, the exception usually involves in rem actions where the federal court has

  jurisdiction over a res and the state court action may effectively deprive the federal court of the

  opportunity to adjudicate as to that res. Kline v. Burke Const. Co., 260 U.S. 226 (1922). However,

  there have been notable exceptions to the general in rem rule in multidistrict actions, school

  desegregation cases, interpleader actions, and class action settlements. Negrete v. Allianz Life Ins.

  Co. of N. Am., 523 F.3d 1091, 1102 (9th Cir. 2008) (“Courts have held that the existence of

  advanced federal in personam litigation may, in some instances, permit an injunction in aid of

  jurisdiction.”); see also In re Joint Eastern and Southern Dist. Asbestos Litig., 134 F.R.D. 32, 38

  (E.D.N.Y. & S.D.N.Y. 1990); see also In re Baldwin-United Corp., 770 F.2d at 337; see also In

  re Prudential Ins. Co. of Am. Sales Practice Litig., 261 F.3d 355, 365-66 (3d Cir. 2001).

         GEICO primarily relies on the hearing transcript in State Farm Mutual Automobile

  Insurance Company v. Jamaica Wellness Medical, P.C., et al., No. 1:16-cv-04948-FB-SMG

  (E.D.N.Y 2017), in support of its argument that staying Defendants’ state court actions is

  “necessary in aid” of this Court’s jurisdiction. In that case, State Farm argued that it was entitled

  to a stay of pending state court proceedings under a different exception to the Anti-Injunction

  Act— that the stay was necessary to “protect or effectuate [the court’s] judgments.” Indeed, there

  was a stipulated protective order governing discovery in that matter, and State Farm argued that

  allowing the state court actions to continue would result in an end run around the stipulated



                                                   17
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 18 of 25 PageID #: 9564



  protective order by allowing the defendants to seek the same protected discovery in the state court

  actions. The Court sua sponte raised the “necessary in aid of jurisdiction” exception to the Anti-

  Injunction Act and reasoned “it seems that the economy of judicial resources is amply served by

  having all of these issues revolved [sic] in this one proceeding and that I think that really warrants

  the exception to the Anti-Injunction Act here.”3

         Although the decision in Jamaica Wellness has practical appeal, its appeal is not

  recognized by the Second Circuit, which has ruled “creat[ing] an additional exception to the Anti-

  Injunction Act for circumstances where a federal court finds it convenient to enjoin related state

  proceedings [is] an approach contrary to the Supreme Court’s direction that we construe doubts

  about the permissibility of an injunction in favor of permitting the state courts to proceed in an

  orderly fashion to finally determine the controversy.” Ret. Sys. of Ala. v. J.P. Morgan Chase &

  Co., 386 F.3d 419, 430 (2d Cir. 2004) (emphasis in original).

         It is inconceivable that it is more convenient or cost effective for Defendants to commence

  over 500 separate state court proceedings against GEICO involving the same primary issue rather

  than consolidating those claims into one action. The Court questions the motives behind

  Defendants’ desire to commence hundreds of separate litigations. But while “[s]tays or injunctions

  are particularly appropriate when parallel proceedings have been determined to be vexatious or

  harassing efforts to undermine matters substantially resolved by the federal court,” courts have

  only stayed vexatious proceedings where they would interfere with a multidistrict litigation or

  class action settlement. In re First Commodity Corp. of Boston Customer Accounts Litig., 89 B.R.


  3
    The Court in Jamaica Wellness relied on the opinions in (1) Elzanaty and (2) Bruce v. Martin to
  conclude that the exception to the Anti-Injunction Act applied. But it is worth noting that Elzanaty
  involved a stay of arbitrations, not state court proceedings, and Martin involved a stay of future
  state court proceedings, which this Court addresses in the next section. Bruce v. Martin, 680 F.
  Supp. 616 (S.D.N.Y. 1988).
   

                                                   18
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 19 of 25 PageID #: 9565



  283, 287 (D. Mass. 1988); In re Baldwin-United Corp., 770 F.2d at 337 (“The existence of multiple

  and harassing actions by the states could only serve to frustrate the district court's efforts to craft

  a settlement in the multidistrict litigation before it.”). Those circumstances are not present here.

         Unlike GEICO’s position in the No-Fault arbitrations, GEICO is not prevented from

  asserting its fraud defenses in the state court proceedings because it paid or denied each of

  Defendants’ claims within the required 30-day period under the No-Fault Insurance Law. (Am.

  Compl. ¶¶ 195-98). Therefore, entertaining a new exception to the Anti-Injunction Act is not

  warranted here. Because GEICO cannot satisfy the “necessary in aid” of the court’s jurisdiction

  exception to the Act, its motion to stay Defendants’ pending state court proceedings is denied.4

  IV.    Enjoining Future No-Fault Collections Lawsuits

         Because the Anti-Injunction Act does not prevent federal courts from enjoining

  proceedings in state courts that have not yet been filed, Dombrowski v. Pfister, 380 U.S. 279, 484

  n. 2 (1965), the Court will look to the traditional standards for such injunctive relief. Bruce, 680

  F. Supp. at 620. As discussed above, GEICO has demonstrated a likelihood of success on the

  merits of its declaratory judgment claim. The Court will now turn to whether GEICO will suffer

  irreparable harm absent an injunction temporarily preventing Defendants from commencing future

  state court proceedings.

         For the reasons the Court considered when it decided to stay any future arbitrations, GEICO

  will also be irreparably harmed if it is subject to hundreds of different state court rulings. Even




  4
    GEICO’s argument that Federal Rule of Civil Procedure 13(a) prevents Defendants from
  asserting claims in state court after this action was commenced because they are considered
  compulsory counterclaims is misplaced. The Rules Enabling Act does not allow Federal Rule of
  Civil Procedure 13(a) to apply on its own to state court proceedings without some final judgment
  on the merits to invoke res judicata principles. Paramount Pictures Corp. v. Allianz Risk Transfer
  AG, 31 N.Y.3d 64, 72, 96 N.E.3d 737, 742–43 (2018).
                                                    19
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 20 of 25 PageID #: 9566



  though GEICO is not defenseless in the state court actions as it is in the No-Fault collections

  arbitrations, requiring GEICO to assert the same defenses against the same parties in state court

  hundreds of times is judicial profligacy. This Court will have all claims and defenses before it

  necessary to rule on GEICO’s declaratory judgment action and Defendants’ claims that they are

  in fact eligible to receive No-Fault Benefits. It is in the interests of judicial economy to resolve

  the controversy in a single action, rather than require the parties and the lower courts to engage in

  piecemeal and repetitive litigation. St. Paul Travelers Ins. Co. v. Nandi, 841 N.Y.S.2d 823, 2007

  WL 1662050, at *5 (Sup. Ct. Queens Cnty. 2007). Accordingly, GEICO’s motion to enjoin any

  future state court proceedings brought by Defendants pending the resolution of its declaratory

  judgment action is granted.

   V.    Security Requirement under Rule 65(c)

         GEICO argues that the Court should waive the security requirement under Rule 65(c)

  because its requested injunction will not cause Defendants any prejudice. Rule 65(c) provides

  “[t]he court may issue a preliminary injunction or a temporary restraining order only if the movant

  gives security in an amount that the court considers proper to pay the costs and damages sustained

  by any party found to have been wrongfully enjoined or restrained.” While the Rule appears

  mandatory, an exception to the bond requirement has been crafted for, inter alia, cases involving

  the enforcement of “public interests” arising out of “comprehensive federal health and welfare

  statutes.” Pharm. Soc. of State of New York, Inc. v. New York State Dep't of Soc. Servs., 50 F.3d

  1168, 1174 (2d Cir. 1995). When determining if claims involve the enforcement of public interest,

  “the nature of the rights being enforced, rather than the nature of the entity enforcing them, is the

  central consideration in determining whether the bond requirement should be waived under this

  exception.” Id. at 1175. Further, a district court has a wide discretion to dispense with the bond



                                                   20
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 21 of 25 PageID #: 9567



  requirement “where there has been no proof of likelihood of harm.” Donohue v. Mangano, 886 F.

  Supp. 2d 126, 163 (E.D.N.Y. 2012).

         While there is no federal health and welfare statue involved in this action, New York’s No-

  Fault insurance statutes are. Those laws were designed to protect accident victims regardless of

  fault by enabling them to obtain necessary medical attention without concern of the ability to pay.

  It is of course in the public’s interest to enforce those laws. However, as noted above, allegations

  of fraud on our health care system generally, and even the specific civil RICO scheme alleged

  here, have become too common. Preventing fraud on our health care system is also in the public’s

  interest. In any event, the Court has already concluded that a preliminary injunction will not result

  in any prejudice to Defendants and would actually benefit them if all of their claims are decided

  in one proceeding. Therefore, the Court waives the security requirement of Rule 65(c).

  VI.    Attachment of Defendants’ Assets

         GEICO also seeks an order of attachment of Defendants’ property up to the amount of

  $1,458,000.00 and an order directing Defendants to disclose the identity of all real property, bank

  accounts, brokerage accounts, accounts receivable, cash, stocks, bonds, motor vehicles, and boats

  in which they have any interest, as well as debts owed to Defendants by any party. Federal Rule

  of Civil Procedure 64 provides that “[a]t the commencement of and throughout an action, every

  remedy is available that, under the law of the state where the court is located, provides for seizing

  a person or property to secure satisfaction of a potential judgment.” New York law requires that

  plaintiffs seeking attachment show (1) that there is a cause of action for money judgment, (2) that

  there is a probability of success on the merits of obtaining that money judgment, (3) that a ground

  for attachment listed in C.P.L.R. 6201 exists, and (4) that the amount demanded from defendants

  exceeds all counterclaims known to plaintiffs. N.Y. C.P.L.R. 6212(a).



                                                   21
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 22 of 25 PageID #: 9568



          GEICO has shown there is an action for a money judgment, e.g., its RICO claims, and

  argues it has established a probability of success on the merits. In considering this attachment

  prerequisite, the court “must give the plaintiff the benefit of all the legitimate inferences that can

  be drawn from the facts.” Allstate Ins. Co. v. TMR Medicbill Inc., No. CV-00-0002 (CPS), 2000

  WL 34011895, at *14 (E.D.N.Y. July 13, 2000). Giving GEICO the benefit of all legitimate

  inferences that can be drawn from the facts here, the Court concludes that GEICO has shown a

  probability of success on the merits of its civil RICO claims.

          The Court’s finding above that Defendants likely engaged in referral and kickback fee

  arrangements is relevant to its RICO analysis. To establish a claim for a civil RICO violation,

  GEICO must establish seven elements: (1) that Defendants (2) through the commission of two or

  more acts (3) constituting a “pattern” (4) of “racketeering activity” (5) directly or indirectly invests

  in, or maintains an interest in, or participates in (6) an “enterprise” (7) the activities of which affect

  interstate or foreign commerce. Hinterberger v. Catholic Health Sys., Inc., 536 F. App’x 14, 16

  (2d Cir. 2013).     The RICO statute defines an “enterprise” as “any individual, partnership,

  corporation, association, or other legal entity . . . .” 18 U.S.C. § 1961(4). All Defendants are either

  individuals or incorporated entities that qualify as a RICO enterprise. In addition, Defendants’

  operations affected interstate commerce because they submitted claims to and received No-Fault

  Benefits from GEICO, a Maryland corporation.

          A violation of the mail fraud statute is a predicate act of racketeering under RICO and can

  be shown with evidence of (1) the existence of a scheme to defraud, (2) the Defendants knowing

  or intentional participation in the scheme, and (3) the use of interstate mails or wire

  communications in furtherance of the scheme. Badia, 2015 WL 1258218, at *20. It is probable

  that Defendants knowingly participated in a fraudulent scheme by treating accident victims



                                                     22
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 23 of 25 PageID #: 9569



  referred by the Dovmans in exchange for unlawful kickbacks to their shell entities and by

  subsequently billing GEICO for No-Fault Benefits reimbursement. The United States mails were

  used in furtherance of that scheme when Mayzenberg, Mingmen, and Sanli submitted thousands

  of claims to GEICO for No-Fault Benefits despite the fact that they were not eligible for them. Id.

  (“This element is satisfied here insofar as the scheme’s objective was that [the medical corporation]

  would submit claims to Plaintiffs via the mails for no-fault reimbursement”).

         Demonstrating a pattern of racketeering activity requires proof of at least two predicate

  acts of racketeering within 10 years. 18 U.S.C. § 1961(5). To find a “pattern,” “the racketeering

  predicates must be related, and . . . they must amount to or pose a threat of continued criminal

  activity.” Badia, 2015 WL 1258218, at *21 (internal quotations omitted). “Sporadic activity” or

  “two widely separated and isolated criminal offenses” do not qualify as a “pattern” under the RICO

  statute. Id. Defendants conduct here is far from sporadic. GEICO attached a representative

  sample of checks from Mayzenberg, Mingmen, and Sanli to the Dovman shell entities and the

  Court’s understanding is that there are even more checks made to the shell entities that have not

  been submitted. Defendants have sent thousands of fraudulent claims to GEICO over the course

  of seven years and are continuing to do so. Therefore, GEICO will probably succeed on its claim

  for a money judgment.

         Next, GEICO must show grounds for attachment under C.P.L.R. 6201, which makes

  attachment available when “the defendant, with intent to . . . frustrate the enforcement of a

  judgment that might be rendered in plaintiff’s favor, has assigned, disposed of, or encumbered or

  secreted property.” N.Y. C.P.L.R. 6201(3). To establish this ground for attachment, GEICO must

  prove two elements: (1) that defendant either is about to or has assigned, disposed of, encumbered,

  or secreted property, or removed it from the state; and (2) that defendant has acted or will act with



                                                   23
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 24 of 25 PageID #: 9570



  the intent to defraud his or her creditors or to frustrate the enforcement of a judgment that might

  be rendered in plaintiffs' favor. TMR Medicbill Inc., 2000 WL 34011895, at *13. GEICO has

  shown that Mayzenberg transferred money to and from Sanli, Mingmen, and Laogong to the

  Dovman shell entities for what were probably kickback fees in exchange for patients.

            However, assignment or divestment of property is not a sufficient ground for attachment;

  fraudulent intent must be proven. Id. at *8. GEICO argues that they can prove multiple “badges

  of fraud” to satisfy this element. But the intent to defraud that must be proven here is beyond the

  fraud shown to satisfy GEICO’s civil RICO claim. It must be to defraud Defendants’ “creditors

  or to frustrate the enforcement of a money judgment that might be rendered in plaintiffs’ favor.”

  TMR Medicbill Inc., 2000 WL 34011895, at *13. GEICO has not shown that the checks from

  Mingmen, Sanli, and Laogong to the Dovman shell entities were made for any purpose other than

  to conceal their referral and kickback scheme for as long as possible so that Mingmen can continue

  to bill GEICO for No-Fault Benefits. Accordingly, because GEICO has not satisfied that ground

  for attachment under New York law, its motion for an attachment of Defendants’ property is

  denied.

                                            CONCLUSION

            For the reasons set forth above, GEICO’s motion, pending resolution of its declaratory

  judgment action: to stay all pending and future No-Fault collections arbitrations before the AAA

  is GRANTED; to stay all pending No-Fault collections lawsuits in New York state courts is

  DENIED; to enjoin any future No-Fault collections lawsuits in New York state courts is

  GRANTED; and directing attachment of Defendants’ property is DENIED.




                                                   24
Case 1:17-cv-02802-ILG-LB Document 112 Filed 11/16/18 Page 25 of 25 PageID #: 9571



           Because the Court is temporarily staying Defendants’ rights to commence further No-Fault

  arbitrations and state court actions, all procedures in this matter should proceed on an expedited

  basis.



           SO ORDERED.
  Dated:          Brooklyn, New York
                  November 16, 2018

                                                       /s/       ___
                                                       I. Leo Glasser                      U.S.D.J.




                                                  25
